IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Colleen Freedman,                            :
                            Petitioner       :
                                             :
                     v.                      :
                                             :
Workers’ Compensation Appeal                 :
Board (Starr Restaurant),                    :   No. 619 C.D. 2015
                          Respondent         :   Submitted: October 9, 2015

BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE MARY HANNAH LEAVITT, Judge1
              HONORABLE ANNE E. COVEY, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                      FILED: February 22, 2016

              Colleen Freedman (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) March 17, 2015 order
affirming, as modified, the Workers’ Compensation Judge’s (WCJ) decision granting
Starr Restaurant’s (Employer) Petition to Review Compensation Benefits and Review
Medical Treatment and/or Billing (Review Petition). The sole issue before this Court
is whether the WCJ erred by failing to give appropriate weight to Claimant’s treating
psychologist, Sherri Landes, Ph.D.’s (Dr. Landes) testimony.              After review, we
affirm.
              On September 22, 2007, Claimant sustained a right shoulder contusion
while employed with Employer.              Employer issued a Notice of Temporary
Compensation Payable, which was later converted to a Notice of Compensation
Payable (NCP) under which Claimant received indemnity benefits. In 2009, by the


       1
        This case was assigned to the opinion writer before January 4, 2016, when Judge Leavitt
became President Judge.
parties’ agreement, Claimant’s work-related injury description was amended to
include right brachial plexopathy, traumatic costoclavicular syndrome with
complicating right upper extremity venus thrombosis, and pulmonary hypertension
from pulmonary emboli. In 2011, the parties again agreed to amend Claimant’s
injury description to include major depression and moderate post-traumatic stress
disorder.
                On October 5, 2012, Employer filed the Review Petition, declaring
therein that Claimant had fully recovered from “ALL                           PSYCHIATRIC      AND

PSYCHOLOGICAL INJURIES, INCLUDING MAJOR DEPRESSION AND MODERATE POST-

TRAUMATIC STRESS DISORDER, BASED UPON THE REPORT OF                    WOLFRAM RIEGER, M.D.
DATED      9/6/12.” Reproduced Record (R.R.) at 3a. Claimant filed an answer denying
Employer’s claim and seeking attorney’s fees for an unreasonable contest. WCJ
hearings were held on November 19, 2012, and January 22, June 25 and September
23, 2013. By May 1, 2014 decision, the WCJ granted Employer’s Review Petition.2
Claimant appealed to the Board. On March 17, 2015, the Board affirmed the WCJ’s
decision and order, as modified.3 Claimant appealed to this Court.4
                Claimant argues that the WCJ erroneously found that Claimant had
recovered from all of her work-related psychiatric and psychological injuries because
he failed to give appropriate weight to Dr. Landes’ testimony. We disagree.



       2
           The WCJ’s conclusions of law clearly reflect that the Review Petition “is granted”;
however, the WCJ’s order states that the Review Petition “is DENIED and DISMISSED.” WCJ Dec. at
7-8.
        3
          Based upon the WCJ’s findings and conclusions, the Board deemed the WCJ’s order
denying and dismissing Employer’s Review Petition “a typographical error” and “modif[ied] the
[o]rder to read that ‘[Employer]’s Review Petition is GRANTED.’” Board Op. at 6.
        4
          “On review[,] this Court must determine whether constitutional rights were violated, errors
of law were committed, or necessary findings of fact were supported by substantial competent
evidence.” Stepp v. Workers’ Comp. Appeal Bd. (FairPoint Commc’ns, Inc.), 99 A.3d 598, 601 n.6
(Pa. Cmwlth. 2014).
                                                 2
               Section 413(a) of the WC Act (Act)5 provides, in pertinent part: “A
[WCJ] may, at any time, review and modify . . . a[n NCP] . . . upon petition filed by
either party with the [D]epartment [of Labor and Industry (Department)], . . . if it be
proved that such [NCP] or agreement was in any material respect incorrect.” 77 P.S.
§ 771. “The burden of proof is on the party seeking to modify the NCP . . . .”
Anderson v. Workers’ Comp. Appeal Bd. (Pa. Hosp.), 830 A.2d 636, 641 (Pa.
Cmwlth. 2003). Thus, in the instant case, Employer had the burden of proving by
substantial evidence that Claimant’s previously-accepted major depression and
moderate post-traumatic stress disorder should be removed from the NCP’s injury
description.

               ‘Substantial evidence is such relevant evidence as a
               reasonable person might accept as adequate to support a
               conclusion. In performing a substantial evidence analysis,
               this [C]ourt must view the evidence in a light most
               favorable to the party who prevailed before the factfinder.
               Moreover, we are to draw all reasonable inferences which
               are deducible from the evidence in support of the
               factfinder’s decision in favor of that prevailing party.’ It
               does not matter if there is evidence in the record supporting
               findings contrary to those made by the WCJ; the pertinent
               inquiry is whether the evidence supports the WCJ’s
               findings.

3D Trucking Co., Inc., v. Workers’ Comp. Appeal Bd. (Fine & Anthony Holdings
Int’l), 921 A.2d 1281, 1288 (Pa. Cmwlth. 2007) (quoting Waldameer Park, Inc. v.
Worker’ Comp. Appeal Bd. (Morrison), 819 A.2d 164, 168 (Pa. Cmwlth. 2003)
(citations omitted)).
               In support of its Review Petition, Employer admitted Wolfram Rieger,
M.D.’s (Dr. Rieger) deposition into evidence at the June 25, 2013 hearing. Dr.
Rieger testified that he is board-certified in the areas of psychiatry and neurology, he

      5
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §771.


                                                 3
has operated a private counseling practice and has been a professor of clinical
psychiatry at the University of Pennsylvania since 1970.        Dr. Rieger recalled
reviewing Claimant’s medical records and conducting independent medical
evaluations (IME) of Claimant at Employer’s request on November 17, 2011 and
August 28, 2012.
            According to Dr. Rieger’s November 22, 2011 report of Claimant’s
November 17, 2011 evaluation, Claimant described falling at work and thereafter
developing a deep vein thrombosis and pulmonary emboli for which she underwent
numerous medical procedures, including surgery. Claimant had physical complaints
of constant neck and right arm pain, and muscle spasms in her shoulder, neck and
right upper arm for which she received physical therapy three times per week. Dr.
Rieger also noted that Claimant experienced frequent headaches and bouts of nausea.
He recalled Claimant describing that, before her work accident, she was very active,
particularly with her youngest son who has Asperger’s syndrome.
            Dr. Rieger recounted Claimant’s description of feeling depressed
because of the marked reduction of her physical activity after her work injury, and a
significant fear of instant death due to her pulmonary embolism. He further reported
that Claimant had guilt over having to rely upon her children and her partner, when
she used to be very independent. Dr. Rieger’s report reflected that Claimant reported
a diminished appetite, crying, distorted flashbacks of the accident and impatience
with her youngest son. In addition, the report contained information that Claimant
experienced nightmares, took medication to help her sleep and attended
psychotherapy with Dr. Landes.
            In Dr. Rieger’s November 22, 2011 report, he opined within a
reasonable degree of medical certainty that Claimant “had major depression as well
as a moderate post[-]traumatic stress disorder” which he related directly to
Claimant’s September 22, 2007 work accident. R.R. at 144a. He further diagnosed
                                         4
that Claimant “ha[d] serious symptoms and serious impairment of her occupational
functioning.” R.R. at 142a. Although Dr. Rieger had not yet seen Dr. Landes’
reports regarding Claimant’s treatments, he concluded, based upon Claimant’s
representations, that the psychotherapy Dr. Landes provided for Claimant “was
related to the work injury and reasonable and necessary.”          R.R. at 144a.   He
estimated, based upon Claimant’s progress, that she would “reach maximum
psychotherapy benefits in mid-2012.” R.R. at 144a.
             Dr. Rieger recalled from his August 28, 2012 evaluation that Claimant
reported she still had right shoulder, neck and upper arm pain and tingling for which
she continued to undergo physical therapy. He further related that Claimant missed
four months of therapy after she developed a large hematoma in her abdominal wall,
purportedly due to the blood thinners she took for her emboli. Dr. Rieger testified
that both Claimant’s hematoma and her deep vein thrombosis had resolved, but her
fatigue and nausea, which she attributed to worry, continued. Dr. Rieger described
Claimant as more positive, although still not as active as she would like to be.
             Dr. Rieger reviewed Dr. Landes’ records in preparation for Claimant’s
August 28, 2012 evaluation. Dr. Rieger explained that Dr. Landes validates and
reassures Claimant that her anxiety is normal under her circumstances, and taught
Claimant to practice biofeedback (i.e., relaxation training) at home to help her cope.
He recalled Claimant insisting that she must continue to see Dr. Landes because she
gets overwhelmed and Dr. Landes makes her feel better about herself. Dr. Rieger
expressed concern that Dr. Landes’ “therapy, for quite some time, has been
conducted over the phone.” R.R. at 92a. Dr. Rieger related that he would only hold
telephone therapy sessions as an emergency measure, since he would want the visual
impact of seeing a patient’s reaction to his treatment.
             Dr. Rieger summarized:


                                            5
             I find her cognitively intact. . . . I find her to be of an even
             mood, actually in good spirits and no longer hav[ing] any
             depressive symptoms. S[he is s]till somewhat frustrated
             over what she perceives as her limitations. She no longer
             has any post[-]traumatic stress disorder symptoms. She
             worries about having other medical complications. . . .
             [S]he’s not at all suicidal or homicidal and I could not
             discern an[y] pathologic personality complaints.

R.R. at 95a-96a. He concluded that “she is now recovered fully and completely from
the major depression and the moderate post[-]traumatic stress disorder” that he
diagnosed on November 17, 2011. R.R. at 96a. Dr. Rieger pronounced with a
reasonable degree of medical certainty that, from a psychiatric standpoint, Claimant
could return without restriction to work at any job for which she was qualified. See
R.R. at 101a.
             Based upon his review of Dr. Landes’ treatment notes, Dr. Rieger stated:
“[I]t doesn’t look like they made much progress. Dr. Landes . . . documented that . . .
[Claimant’s] main psychologic complaints were insecurity about her financial
situation. . . . But [what]’s missing in my opinion, . . . is a clear treatment plan with
stated goals.” R.R. at 98a-99a. Dr. Rieger further opined: “[I]n my opinion, . . . this
course of psychotherapy . . . has run its course, [and] no further benefits can now be
expected. Essentially, their relationship is now one of a friendship[.]” R.R. at 100a.
Dr. Rieger added: “[U]nderstandably she likes Dr. Landes and understandably she
appreciates having occasion to ventilate about whatever is going on in her life.” R.R.
at 109a. Dr. Rieger does not believe that discontinuing psychotherapy would cause
Claimant to re-experience depression and post-traumatic stress disorder since
Claimant’s depression was situational, rather than a biologic depression that occurs
without any specific reason and, therefore, continuing treatments with Dr. Landes
will not guarantee against future triggering emboli. R.R. at 111a-112a.
             In opposition to Employer’s Review Petition, Claimant offered Dr.
Landes’ deposition into evidence at the June 25, 2013 hearing. Dr. Landes is a
                                            6
licensed psychologist who has offered private therapy since 1982.           Dr. Landes
recalled Claimant’s first session on December 20, 2010, during which Claimant
related the history of her work injury, treatment and medical complications. Dr.
Landes stated that Claimant was using oxygen at that time, and had just been told that
her emboli would progressively worsen and may eventually result in a lung
transplant.   Dr. Landes reported that Claimant sought therapy not only due to
nightmares and flashbacks from the trauma of the fall, but due to the frustration over
her diminished physical abilities and her prognosis.       Dr. Landes described that
Claimant experienced nausea, dizziness, fatigue and a fear of dying and leaving her
youngest son without the support he needs.          After a few sessions, Dr. Landes
diagnosed Claimant with a major depressive disorder caused by her work injury, and
determined that Claimant was not capable of working at that time. She prescribed
weekly psychotherapy to address Claimant’s depression, anxiety, frustration and loss
of self-esteem, and biofeedback to reduce stress.
              Dr. Landes articulated that she has treated Claimant on a weekly basis
since December 2010, during which time, although Claimant’s depression varied, her
emotional condition slowly improved, and her anxiety became manageable.
Notwithstanding, Dr. Landes concluded that Claimant’s diagnosis has not changed,
and she could not return to any gainful employment. See R.R. at 42a. Dr. Landes
stated that Claimant’s “prognosis is very much linked to her medical condition” and,
as a result, whether Claimant will get to the point where she no longer needs
psychotherapy depends upon whether her medical conditions are resolved. R.R. at
40a.
              The law is well established that “[t]he WCJ is the ultimate factfinder and
has exclusive province over questions of credibility and evidentiary weight.” Univ. of
Pa. v. Workers’ Comp. Appeal Bd. (Hicks), 16 A.3d 1225, 1229 n.8 (Pa. Cmwlth.
2011). “The WCJ, therefore, is free to accept or reject, in whole or in part, the
                                           7
testimony of any witness, including medical witnesses.” Griffiths v. Workers’ Comp.
Appeal Bd. (Red Lobster), 760 A.2d 72, 76 (Pa. Cmwlth. 2000). Thus, neither the
Board nor the Court may review the evidence or reweigh the WCJ’s credibility
determinations. Sell v. Workers’ Comp. Appeal Bd. (LNP Eng’g), 771 A.2d 1246 (Pa.
2001).
                Moreover,

                Section 422(a) of the Act[6] requires a WCJ to issue a
                decision that permits an appellate court to exercise adequate
                appellate review. In order to satisfy this standard, a WCJ
                does not need to discuss every detail of the evidence in the
                record. Rather, Section 422(a) of the Act requires WCJs to
                issue reasoned decisions so that this Court does not have to
                ‘imagine’ the reasons why a WCJ finds that the conflicting
                testimony of one witness was more credible than the
                testimony of another witness.
                Although our Supreme Court has held that a WCJ need not
                explain credibility determinations relating to a witness who
                testifies before the WCJ, Section 422(a) of the Act requires
                some explanation of credibility determinations by a WCJ
                with regard to conflicting deposition testimony in order to
                enable this Court to review a WCJ’s decision. Under
                Section 422(a) of the Act, a WCJ must articulate the
                objective rationale underlying his credibility determinations
                where the testimony of such witnesses is conflicting. A
                WCJ may satisfy the reasoned decision requirement if
                he summarizes the witnesses’ testimony ‘and adequately
                explains his credibility determinations.’ Clear Channel
                Broad. v. Workers’ Comp. Appeal Bd. (Perry), 938 A.2d
1150, 1157 (Pa.Cmwlth.2007). Thus, while summaries of
                testimony alone would be insufficient to satisfy the
                reasoned decision requirement, where a WCJ summarizes
                testimony and also objectively explains his credibility
                determinations, the decision will satisfy the requirement.
                Further, other evidence in the record may provide the
                objective support necessary under Section 422(a) of the Act
                for adequate credibility determinations.


      6
          77 P.S. § 834.
                                             8
Amandeo v. Workers’ Comp. Appeal Bd. (Conagra Foods), 37 A.3d 72, 76 (Pa.
Cmwlth. 2012) (citations omitted; emphasis added).
              Here, the WCJ’s findings of fact accurately summarized Dr. Rieger’s
and Dr. Landes’ testimony. Thereafter, the WCJ deemed Dr. Rieger’s testimony
“competent, credible, persuasive and [] supported by the medical evidence[,]
including diagnostic studies reviewed by all applicable physicians.” WCJ Dec. at 5.
With respect to Dr. Landes’ testimony, the WCJ stated:

              Dr. Landes’ testimony is deemed credible only where it
              does not contradict the testimony of defense medical expert
              Dr. Rieger. Dr. Landes does not have a medical degree.
              She is not qualified to dispense medications. Defense
              expert Dr. Rieger is an M.D. and can prescribe medications.
              He is a practicing board[-]certified psychiatrist with
              extensive teaching and clinical credentials and therefore Dr.
              Rieger’s testimony carries more weight than the testimony
              of Dr. Landes.

WCJ Dec. at 6.7 Where, as here, a WCJ is faced with competing medical deposition
testimony, whether one expert is more or less qualified than another is a sufficient
objective reason upon which to base a credibility determination. Daniels v. Workers’
Comp. Appeal Bd. (Tristate Transp.), 828 A.2d 1043 (Pa. 2003).
              Because this Court may not reweigh the evidence or the WCJ’s
credibility determinations, and must view the evidence in a light most favorable to
Employer, we hold that the WCJ did not err in granting Employer’s Review Petition.
Accordingly, the Board properly affirmed the WCJ’s decision as modified.


                                          ___________________________
                                          ANNE E. COVEY, Judge



       7
         The WCJ found “[t]he testimony of Claimant is deemed not credible or persuasive.” WCJ
Dec. at 7.
                                              9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Colleen Freedman,                        :
                         Petitioner      :
                                         :
                    v.                   :
                                         :
Workers’ Compensation Appeal             :
Board (Starr Restaurant),                :   No. 619 C.D. 2015
                          Respondent     :


                                       ORDER

            AND NOW, this 22nd day of February, 2016, the Workers’
Compensation Appeal Board’s March 17, 2015 order is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge